DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse of group I (wherein group I includes claims 2 and 9, along with linking claims 1, 4-8, 10-20) in the reply filed on 7/26/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP55161043A (JP’043).
JP’043 teaches an aluminum alloy comprising (in wt%):	

cl. 1
cl. 2


cl. 9
JP’043
Fe
0.2-0.6
0.25-0.55
Fe, Mn, Cr, Ti, Co, Ni and V= 0.6-0.9% 
(cl. 10, 13)

0.2-0.5
0.1-1.0
Mn
0.06-0.25
0.08-0.2


0.1-0.2
-0.3
Si
-0.5
-0.25


-0.25
0.05-1.0 opt.
Cu
-0.5
-0.25


-0.25
0.05-0.5 opt.
Mg
-1.5
-0.25


-0.1
0.1-3.0 opt.
Zn
-0.4
-0.2


-0.2
-
Ni, Ti, Co, Nb, Cr, V, Zr, Hf, Ta
1+

0.01-0.15 Ti (cl. 4)
0.01-0.2 V (cl. 5)
0.01-0.60 Ni (cl. 6)
0.01-0.60 Co (cl. 7)
0.01-0.3 Nb, 0.01-0.2Cr, 0.01-0.25Zr, 0.01-0.30Hf, OR 0.01-0.20Ta (cl. 8)
-0.15 Cr, -0.6 Ni, -0.12Ti, -0.6Co, -0.2Nb, -0.18 V, -0.25V, -0.30 Hf, -0.15 Ta
-0.3 Cr
-0.3 Ti
0.01-0.2 total (Ni, Co, V)
impurities
-0.15






Table 1: instant claims vs. JP’043
which overlaps the alloying ranges of instant claims 1, 2, 4-9 (see Table above for comparison). Because JP’043 teaches alloying ranges that overlap the claimed ranges, it is held that JP’043 has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
	Concerning claim 10, JP’043 teaches ranges of Fe, Mn, Cr, Ti, Co, Ni and V that when combined, broadly overlap the claimed range of 0.6-0.9 (i.e. 0.4% Fe, 0.1% Mn, 0% Cr, 0.05% Ti, 0.05% total Co Ni and V, all which fall within the ranges of JP’043, lead to a total=0.6%).
Concerning claim 11, JP’043 does not specify the claimed grain size. However, because the composition of JP’043 overlaps the claimed composition (including grain refining addition of .

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al (US 2015/0224556) in view of “Metals Handbook: Desk Edition” p 426-429.
Brinkman teaches a multilayer metal sheet comprising a core alloy of 5xxx or 6xxx, with a cladding alloy on one or both sides of said core alloy (abstract, [0027], Table 1), said cladding alloy selected from AA5005 (alloying ranges disclosed in teaching reference “Metals Handbook: Desk Edition” p 428) or AA 6463A (see Table 1 of Brinkman), both of which fall within the ranges of claim 12, as seen in Table 2 below:

cl. 12 multilayer sheet, clad alloy:

Brinkman, cladding alloy 5005
Brinkman, cladding alloy 6463A
Fe
0.2-0.6
Fe, Mn, Cr, Ti, Co, Ni and V= 0.6-0.9% 
(cl. 13)
-0.7
0.21
Mn
0.06-0.25

-0.2
0.078
Si
-0.5

-0.30
0.25
Cu
-0.5

-0.20
0.0014
Mg
-1.5

0.5-1.1
0.34
Zn
-0.4

-0.25
-
Ni, Ti, Co, Nb, Cr, V, Zr, Hf, Ta
1+
0.01-0.15 Ti (cl. 4)
0.01-0.2 V (cl. 5)
0.01-0.60 Ni (cl. 6)
0.01-0.60 Co (cl. 7)
-0.1 Cr

0.016% Ti

impurities
-0.15




Table 2: instant claims vs. clad product of Brinkman
Because Brinkman teaches a multilayer sheet with cladding layer alloying ranges that overlaps the claimed cladding layer ranges, it is held that Brinkman has created a prima facie case of obviousness of the presently claimed invention.

Concerning claim 14, as stated supra, Brinkman teaches a core layer of AA6xxx (abstract). 
Concerning claim 15, as stated supra, Brinkman teaches said cladding is applied on one or both sides of said core alloy (abstract). 
Concerning claim 16, the claimed first and second interfaces are met by the clad structure of Brinkman, by virtue of the cladding applied to one or more sides of the core alloy.
Concerning claims 17-20, Brinkman teaches said clad product is used for automotive body parts such as outer door panels [0073], which meets the claimed body side panel (cl. 18, 20), and motor vehicle body part (cl. 17, 19).

Conclusion
The prior art made of record and not relied upon (EP 2,055,473A1) is considered pertinent to applicant's disclosure, but is considered no more analogous to the instant claims than the applied prior art JP’043 or Brinkman (see rejections supra).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/28/21